Citation Nr: 0822272	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  02-20 086A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for pes planus with 
callosities and hyperkeratosis punctuate plantaris, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than August 16, 
2006, for the grant of service connection for degenerative 
changes of the lumbar spine.  



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from August 1963 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from February and October 1976, and May 2007 decisions of the 
Department of Veterans Affairs (VA).

In April 1970, the veteran was granted service connection for 
a bilateral foot disability characterized as "pes planus 
with callosities" and a 30 percent rating was assigned 
effective from April 7, 1970, the day after the veteran was 
discharged from active duty.  In a February 1976 decision, 
the Regional Office (RO) in Los Angeles, California, 
reevaluated the disability and continued the 30 percent 
rating.  In May 1976, he filed a notice of disagreement (NOD) 
with the February 1976 decision.  He also submitted an April 
1976 letter from a private physician that indicated a 
diagnosis of "keratosis punctata palmaris et plantaris," 
which the doctor said was congenital in nature.  

In August 1976, the RO issued a statement of the case (SOC) 
denying a higher rating for bilateral pes planus.

In October 1976, the RO issued a rating decision denying 
service connection for keratosis punctata palmaris et 
plantaris.  That same month, the RO also issued a 
supplemental SOC (SSOC) denying service connection for 
keratosis punctata palmaris et plantaris (keratosis of the 
palms and feet).

In November 1976, the veteran filed a substantive appeal (VA 
Form 9) stating that he should have been diagnosed with a 
severe hyperkeratosis since service and that this skin 
condition affected his job and everyday life.  This appeal 
has remained pending since November 1976.

In October 1999, the veteran stated that his bilateral foot 
disability was worse and that he wanted his claim reopened 
(VA Form 21-4138).  The case was transferred to the RO in 
San, Diego, California.

In August 2001, the RO continued the 30 percent rating for 
the bilateral foot disability, characterizing it as "pes 
planus bilateral with hyperkeratosis punctate plantaris."  
The RO granted service connection for hyperkeratosis punctate 
palmaris and assigned a 10 percent rating effective September 
9, 1976.  The RO also denied service connection for low back 
and right knee disabilities.  The veteran filed an NOD with 
this decision in November 2001, indicating that he disagreed 
with not receiving a separate rating for hyperkeratosis of 
the feet, service connection for low back and right knee 
disabilities, and an earlier effective date for the award of 
service connection for hyperkeratosis of the hands.  

In an October 2002 SSOC, the RO continued the 30 percent 
rating for the bilateral foot disability, characterizing it 
as "pes planus with callouses and hyperkeratosis punctate 
plantaris."  

In a March 2005 decision, the Board denied service connection 
for low back and right knee disabilities and an earlier 
effective date for the award of service connection for 
hyperkeratosis of the hands.  He appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  
In January 2006, during the pendency of his appeal to the 
Court, his representative and VA's Office of General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's decision in part and remand the case for further 
development and readjudication.  The Court granted the joint 
motion in a January 2006 order, affirmed the effective date 
assigned to the grant of service connection for 
hyperkeratosis of the hands, and returned the issues 
involving the low back and right knee to the Board for 
compliance with the directives specified.  

In an October 2006 decision, the Board remanded the claim for 
an increased rating for the bilateral foot disability for 
additional development.  The Board also granted service 
connection for low back and right knee disabilities, and 
denied an effective date earlier than April 7, 1970 for the 
grant of service connection for the bilateral foot 
disability.  In a May 2007 rating decision, the Appeals 
Management Center (AMC) implemented the Board's decision and 
granted service connection for the low back and right knee 
disabilities effective August 16, 2006.  In August 2007, the 
veteran filed an NOD with the effective date assigned for the 
award of service connection for a low back disability, but an 
SOC has not been issued.  Therefore, the Board must remand 
this issue so that an SOC can be issued concerning the 
effective date assigned for this disability and the veteran 
given an opportunity to perfect an appeal to the Board.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

There is some discrepancy as to whether the claim involving 
the disability rating assigned for the bilateral foot 
disability involves a claim for an increased rating or a 
request for a higher initial rating.  As mentioned, service 
connection was originally granted for a bilateral foot 
disability in April 1970 and an initial 30 percent rating was 
assigned at that time.  The disability was reevaluated and 
the rating continued in a February 1976 decision.  The 
veteran filed an NOD with the February 1976 decision - not 
with the original decision that assigned the initial rating.  
Although the foot disability was recharacterized in August 
2001 to include the diagnosis of hyperkeratosis, as will be 
discussed further in the decision below, the manifestations 
of the bilateral foot disability (pes planus and painful 
calluses) have been the same since the effective date of the 
original award in April 1970.  Therefore, this is considered 
a claim for an increased rating rather than a request for a 
higher initial rating.  Regardless, consideration must be 
given to whether a staged rating is appropriate for any 
distinct periods of time during the course of this appeal 
when his symptoms may have been worse or less than at other 
times.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The claim for an earlier effective date for the grant of 
service connection for a low back disability is addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran has bilateral pes planus with painful calluses or 
hyperkeratosis that limit prolonged standing and walking and 
are severe in nature; symptoms are improved with orthotics, 
but not completely relieved; there is no marked pronation or 
displacement of the Achilles tendon.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the bilateral foot disability.  38 U.S.C.A. §§ 1155; 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.71a, Diagnostic Code (DC) 5276 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).  

The veteran was sent a VCAA notice letter in May 2007.  The 
letter notified him that to establish a rating higher than 30 
percent, the evidence must show that his bilateral foot 
disability was worse.  The letter provided him with notice of 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The letter 
also provided him notice as to how effective dates and 
disability ratings are assigned.  Specifically, the letter 
notified him that depending on the disability involved, a 
rating is assigned from 0 to 100 percent using the schedules 
published in 38 C.F.R., Part 4.  He was also notified that 
the determination of a disability rating is based on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  He was also notified as to the types 
of medical and lay evidence he should provide.  In 
particular, he was informed that he could submit lay 
statements from people who have witnessed how his symptoms 
affect him.  Thus, the content of the letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II and Vasquez.  

With regard to the DC used in determining the veteran's 
disability rating, his bilateral foot disability has been 
evaluated under DC 5276 for acquired flatfoot.  
38 C.F.R. § 4.71a.  To warrant a rating higher than 30 
percent, DC 5276 does not require any specific test result or 
measurement, only a worsening of the condition.  Regardless, 
he has shown actual knowledge of the DC involved, arguing 
that hyperkeratosis should receive a separate evaluation 
under DC 7804 for scars or DC 7806 for dermatitis or that he 
should receive a higher evaluation under DC 5276 (see his 
November 2001 NOD and July 2007 correspondence).  Since he 
has demonstrated actual knowledge of the DCs involved, any 
defect with regard to the VCAA notice in this regard is not 
prejudicial error and did not affect the essential fairness 
of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 887 
(Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 
442-443 (2006).

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in an February 2008 SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), his VA treatment records, and his 
records from the Social Security Administration (SSA).  In 
addition, VA examinations were provided in October 1975, 
September 1980, November 1992, January and March 2000, and 
June 2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Factual Background

The veteran's STRs indicate that at the August 1963 entrance 
examination, pes planus was noted as not disabling.  In March 
1966, the veteran complained of pain in both feet and the 
diagnosis was a moderate flatfoot deformity.  Large calluses 
were also noted along the metatarsal heads of the 1st and 5th 
toes.  The July 1966 re-enlistment examination did not note 
any feet deformities.  In October 1967 he complained of pain 
from plantar warts.  In March 1969, he complained of pain 
primarily along the 1st and 5th metatarsals and calluses.  In 
November 1969, he was referred to an orthopedic surgeon who 
noted a moderate loss of the longitudinal arch with hammer 
deformity of the third and fourth toes on the right and the 
third toe on the left.  The veteran had painful calluses over 
the 1st and 5th metatarsals bilaterally and over the medial 
aspect of the great toes.  He was issued ripple soled shoes 
and discharged to full duty.  In December 1969, he was 
referred to the Physical Evaluation Board, which recommended 
he be discharged with diagnoses of pes planus, bilateral, and 
plantar callosities.  

The veteran was discharged in April 1970, and in an 
October1970 rating decision, service connection was granted 
for bilateral pes planus with callosities and a 30 percent 
rating was assigned under DC 5276.

The report of an October 1975 VA examination indicates the 
veteran's gait exhibited a bilateral limp because of foot 
pain.  He could walk on his toes and heels and squat.  Pes 
planus was not observed on observation, but several 
callosities were noted on both feet.

In January 1976 letters, Drs. Felton and Evanski recommended 
the veteran's employment be limited in the use of his hands 
and in standing.  

In an April 1976 letter, Dr. Stone said the veteran had 
lesions on his toes lined up like callosities and that they 
did not have the vaculature characteristic of warts.  The 
diagnosis was keratosis punctata palmaris et plantaris.  The 
doctor said there was no cure and that treatment involved 
removing the hyperkeratosis to provide symptomatic 
improvement.  It was also noted that the veteran had regular 
callosities at several places on his feet.  

In a July 1976 letter, Dr. Rudison said the veteran had three 
large calluses of the anterior regions of both feet.  The 
doctor said the foot problems were disabling, but could be 
corrected by a podiatrist.  

VA treatment records indicate that in September 1979, the 
veteran underwent a partial excision of the prominent fifth 
metatarsal.  He received a 100 percent evaluation from 
September 21, 1979 to November 30, 1979, for a period of 
convalescence following the surgery.  38 C.F.R. § 4.30 
(2007).  The wounds healed without complication.

The report of the September 1980 VA examination indicates the 
veteran was fitted with several types of shoes after the 
surgery, but the calluses returned.  The doctor noted a 
diagnosis of multiple calluses on both feet, which were 
sufficiently painful to impede normal ambulation.  The 
veteran claimed he could walk 1/2 mile with frequent stops.  He 
walked with a painful limp, favoring both the left and right 
foot.

The report of an August 1990 examination indicates the 
veteran continued to have painful calluses, which he trimmed 
and soaked regularly.  The doctor noted bilateral flatfeet 
with a lowering of the medial and longitudinal arches to the 
floor and inversion of both ankles to 30 degrees.  The 
diagnoses were bilateral pes planus and callosities.

The report of the November 1992 VA examination indicates the 
veteran had moderate pes planus without swelling or 
inflammation.  There were calluses beneath the great toes, 
bilaterally, and a callus under the left fourth toe.  There 
was tenderness over the 1st and 5th toes bilaterally.  

VA outpatient treatment records from November to December 
1999 show treatment for painful calluses and hyperkeratotic 
lesions with debridement and topical creams.  

The report of the January 2000 VA examination indicates the 
veteran's gait was normal with no breakdown or unusual shoe 
wear.  There was no limited function standing or walking.  
Alignment of the Achilles tendon was good with no 
malalignment of the forefoot or midfoot bilaterally.  There 
was no painful motion, edema, instability or changes in 
color.  The veteran said that the shoe inserts helped as long 
as he did not lift or stand too much.  X-rays were normal, 
but the doctor said the symptoms were clinically consistent 
with pes planus.  

The report of the March 2000 VA examination indicates that 
the examiner believed the veteran's service-connected 
calluses were an early manifestation of hyperkeratosis 
punctate punctate plantaris.  The examiner explained that the 
calluses are hyperkeratosis of the skin, which is a 
thickening of the surface layer of the skin usually in 
response to pressure.  There can be several causes, including 
flatfeet.

The report of the June 2001 VA examination indicates the 
veteran had minimal pes planus.  The longitudinal and 
transverse arches flattened somewhat when walking but were 
still present.  The veteran walked with a slight valgus but 
had a normal heel-toe gait.  He had some callosities under 
the metatarsal head with full range of motion of the ankles 
and toes.  The examiner believed the veteran could stand and 
walk for 2 hours discontinuously and could sit for 4-6 hours 
discontinuously.  

In September 2001, the veteran submitted literature regarding 
hyperkeratosis.  The article explained that hyperkeratosis 
was the name given to a state of thickening of the 
keratinized layers of the skin most commonly seen in the form 
of callus.  The article also explained different types of 
hyperkeratotic lesions (calluses, corns, heloma durum, heloma 
molle, and vascular and neurovascular heloma).  

The report of the February 2002 VA examination for diabetes 
mellitus indicates that the veteran's feet revealed no signs 
of abnormal weight bearing.  There was callus formation 
without skin breakdown.  There was no limited function 
standing or walking.  The examiner noted that the veteran had 
hyperkeratosis of the skin unrelated to diabetes.  

VA outpatient treatment records from October 1999 to August 
2003 show recurrent treatment for painful calluses with 
debridement and topical creams and the continued use of 
orthotics.  In December 2002, the veteran was prescribed oral 
retinoid.  

Photographs submitted in December 2003 showed visible 
calluses on the lateral aspect of the 1st and 5th metatarsals 
bilaterally, worse on the right foot.  There was also a 
callus on the lateral aspect of the right big toe.  
Photographs submitted in November 2006 also showed similar 
calluses from different angles.  Photographs submitted in 
September 2006 showed a pair of worn shoes.  

The veteran's records obtained from the SSA are copies of VA 
treatment records.


Governing Statutes and Regulations

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart, 21 Vet App. at 509.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2007).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).


Legal Analysis

The veteran's service-connected bilateral foot disability has 
been manifested primarily by pain on the plantar surfaces of 
his feet and by painful areas of thickened skin on the bottom 
his feet.  Although medical records have described these 
areas of thickened skin as calluses, warts, hyperkeratosis, 
corns, and keratosis punctate plantaris, the symptoms and 
functional limitations are the same.  Therefore, for example, 
it would be pyramiding to assign separate disability ratings 
for callosities and hyperkeratosis since they involve the 
same symptomatology. 

The veteran's bilateral foot disability has been evaluated 
using DC 5276 for a flatfoot deformity.  Under DC 5276, a 30 
percent rating is warranted for severe bilateral pes planus 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a.  To warrant a higher 50 percent, there 
must be evidence of pronounced bilateral pes planus, there 
must be evidence of marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

The record does not indicate that the veteran's bilateral 
foot disability warrants a higher 50 percent rating under DC 
5276.  Although the August 1990 examination showed inversion 
of the ankles to 30 degrees, this is the only evidence of 
such a deformity.  Overall there has been no evidence of 
marked pronation, inward displacement of the Achilles tendon, 
extreme tenderness or swelling.   In fact, more recent 
evidence indicates the pes planus deformity is minimal and 
the January 2000 X-rays were unremarkable for pes planus.  
The symptoms have shown improvement with the use of orthotics 
without evidence of abnormal weight-bearing.  It appears that 
the painful calluses prevent the veteran from standing or 
walking for long periods of time, but overall these symptoms 
are most equivalent to a severe bilateral foot disability 
rather than a pronounced disability.  Recent examinations 
have not shown functional impairment standing or walking and 
he has full range of motion of the ankles and toes.  

As mentioned, the veteran argues that he should receive a 
separate rating for hyperkeratosis of the feet under DCs 7804 
or 7806.  There is no specific DC for hyperkeratosis or 
callosities of the feet.  However, the symptoms involve pain 
when pressure is put on the feet.  This is most analogous to 
a flatfoot deformity under DC 5276.  Arguably, the foot 
disability could be rated as painful scars under DC 7804, but 
this would only amount to 10 percent ratings for each foot.  
38 C.F.R. § 4.118.  A separate rating for pes planus under DC 
5276 and hyperkeratosis under DC 7804 would be pyramiding 
since the criteria involve overlapping symptoms.  
Furthermore, DC 7806 for dermatitis or eczema is not as well-
suited to evaluate the callus formation on the bottom of his 
feet, since it involves an area less than 5 percent of the 
body and does not require immunosuppressive drugs.  38 C.F.R. 
§ 4.118.  DC 7806 provides that dermatitis or eczema can be 
rated as scars under DCs 7800-7805, but the only relevant DCs 
are DC 7804, which was addressed above, and DC 7805, which is 
rated based on limitation of function.  As mentioned, the 
functional limitation is pain on prolonged standing or 
walking and this is best addressed under the criteria for pes 
planus under DC 5276.  

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
disability rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  

Although the veteran is limited in his ability to stand and 
walk for prolonged periods of time, his schedular evaluation 
is intended to compensate him for considerable time lost from 
employment consistent with this evaluation.  38 C.F.R. § 4.1 
(2007).  The medical evidence also does not show frequent 
periods of hospitalization or other evidence that would 
render impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence indicates the veteran's bilateral pes planus 
with callosities and hyperkeratosis punctuate plantaris is 
severe in nature, but is not pronounced and does not warrant 
a higher 50 percent rating.  With the exception of the 
temporary total disability rating he received for a period of 
convalescence following surgery in September 1979, his 
bilateral foot disability has been, at most, 30-percent 
disabling during the course of this appeal.  Therefore, a 
"staged" rating is not warranted.  

For these reasons, the claim for an increased rating for the 
bilateral foot disability must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

The claim for an increased rating for bilateral pes planus 
with callosities and hyperkeratosis punctuate plantaris is 
denied.

REMAND

As mentioned, the veteran expressed disagreement with the 
effective date assigned in the AMC's May 2007 decision 
granting service connection for a low back disability.  He 
filed NODs in August 2007 and May 2008, but an SOC has not 
been issued.  In this type of situation, the Board must 
remand this claim, rather than merely referring it.  
Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).

Accordingly, the claim for an earlier effective date for the 
grant of service connection for a low back disability is 
REMANDED for the following action:

Send the veteran an SOC concerning the 
issue of entitlement to earlier effective 
date for the grant of service connection 
for a low back disability.  Only if a 
timely appeal is perfected as to this 
issue, should it be certified to the Board 
for further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


